PER Cubiam:
While there is much other evidence shown in the record of the case on appeal the quoted portions hereinabove set forth are pivotal, and justify the ruling of the trial court from which appeal is taken. Taking the evidence in the light most favorable to plaintiff, as is done in considering motion for judgment as of non-suit, it seems clear that plaintiff recognized that he was not a tenant from year to year but that eaqh year he entered into a new agreement with defendant for the renting of the land, and that there was no agreement for the year 1956. Hence the judgment as of nonsuit is
Affirmed.